Exhibit 10.1

 

AGREEMENT AND GENERAL RELEASE

 

CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT AND RELEASE. BY SIGNING
THIS AGREEMENT AND RELEASE, YOU GIVE UP AND WAIVE IMPORTANT LEGAL RIGHTS.

 

This agreement and general release (the “Agreement”) is made as of the Execution
Date by and between DLH Holdings Corp.)  (f/k/a TeamStaff, Inc.) (hereinafter
referred to as the “Company”) and by John E. Kahn (“Kahn” or “Employee”).  As
used herein, the term “Execution Date” shall mean the later of the two dates on
which this agreement has been executed by Employee and the Company, as specified
on the signature page of this Agreement.

 

WHEREAS, Kahn has been an employee of the Company, and

 

WHEREAS, Kahn has been employed pursuant to a written employment agreement dated
as of September 17, 2010 (the “Employment Agreement”); and

 

WHEREAS, Employee and the Company each desire an amicable cessation of the
employment relationship and to settle fully and finally any and all differences
between Employee and the Company including, but not limited to, any differences
that might arise out of Employee’s employment with the Company and the
termination thereof;

 

NOW, THEREFORE, in consideration of the covenants and promises contained herein
and for other good and valuable consideration, receipt of which is hereby
acknowledged, Employee and the Company (who hereinafter collectively may be
referred to as the “Parties”) hereby agree as follows:

 

1.                                      Cessation of Relationship.  Employee
acknowledges and agrees that Employee’s employment with the Company, including
his position as Chief Financial Officer of the Company (and in any other
capacity in which Employee was employed either by the Company or any of its
subsidiaries) terminated or shall terminate effective at the close of business
on June 25, 2012 (the “Termination Date”), and except as otherwise stated in
this Agreement, all terms of the Employment Agreement are terminated and shall
be deemed superseded by this Agreement.

 

a.              Employee hereby voluntarily resigns as a member of the board of
directors of any subsidiary of the Company, effective as of the Termination
Date.

 

b.              Employee will provide reasonable cooperation, whether before, on
or after the Execution Date, in completing any action necessary to fully
implement his resignation, including the execution of any documentation
necessary to effectuate his removal from and/or the transfer of any position he
has held as an officer or director of the Company and any of its subsidiaries.

 

1

--------------------------------------------------------------------------------


 

c.               Company has filed a Form 8-K reporting the termination of
Employee as an officer of the Company and will promptly notify all applicable
State and/or Federal authorities that Employee is no longer an officer of the
Company or its subsidiaries as such is required by applicable law.

 

2.                                      Severance Payments. On or after the
Effective Date, as defined below, and in consideration for Employee’s execution
of this Agreement, and for the release of claims against the Company, and in
consideration of Employee’s further representations, promises and covenants, the
Company will give Employee the following:

 

a.              The termination of Employee’s Employment shall be deemed a
termination without cause.

 

b.              Employee shall receive and be paid, less legally required
payroll deductions, a severance payment equal to the sum of 12 months of
Employee’s Base Salary in effect on the Termination Date of $190,000 (the
“Severance Payment”), payable in equal installments on each of the Company’s
regular pay dates during the twelve month period commencing on the first regular
executive pay date following the Termination Date, provided that Employee has
not revoked this Agreement.  Notwithstanding the foregoing, the first payment
hereunder shall be made on the first regular executive pay date following the
Effective Date and shall include all installments of the Severance Payment from
the Termination Date to the date of such payment.  All payments shall be made
net of legally required payroll deductions.

 

c.               All unvested employee stock options held by the Employee as of
the Termination Date shall be deemed cancelled as of the Effective Date.  The
Employee’s ability to exercise vested stock options shall be as specified in the
certificates representing his option awards, which, for the avoidance of any
doubt, is hereby confirmed as being for a period of 90 days after the Date of
Termination.  Company and Employee agree and acknowledge that the following
option certificates are the option certificates held by Employee:
(i) Certificate No. 2010-3, representing options to purchase 150,000 Shares of
Common Stock, granted on September 22, 2010 of which 50,000 shares are agreed to
be vested as of the Termination Date and (ii) Certificate No. 2011-2,
representing options to purchase 100,000 Shares of Common Stock, granted on
August 18, 2011 of which 50,000 shares are agreed to be vested as of the
Termination Date.

 

d.              Employee shall be entitled to COBRA benefits to the maximum
amount permitted by law, in accordance with, and subject to, the terms and
conditions of the Employment Agreement. The Company shall pay the premiums for
continuation health and dental insurance coverage under the Company’s health and
dental insurance plans pursuant to COBRA through the first to occur of (i) the
expiration of the 12-month Severance Pay Period (as defined in the Employment
Agreement) and (ii) the date Employee

 

2

--------------------------------------------------------------------------------


 

becomes eligible to enroll in reasonably equivalent health and dental plans of
another employer of the Employee. In the event that Employee’s right to
continuation health or dental insurance benefits under the Company’s health or
dental insurance plans under COBRA expires prior to the occurrence of (i) or
(ii) above, the Company shall provide Employee with reasonably equivalent health
and dental benefits for Employee and Employee’s family.

 

3.                                      Compensation and Benefits.

 

a.              Employee shall also be entitled to receive accrued compensation
payable through the Termination Date, including an aggregate of $13,240.64 for
unused vacation time through the Termination Date, which amount shall be paid on
the first regular payroll period of the Company that occurs after the Effective
Date.

 

b.              To the extent Employee has unreimbursed business expenses,
incurred through the Termination Date, Employee has submitted all such expenses
with all appropriate documentation prior to the Termination Date, and, those
expenses which meet the Company’s guidelines will be reimbursed. Any expense
account that Employee has with the Company terminates effective on the
Termination Date, and any expenses already incurred have been reviewed and
processed in accordance with the policies and procedures of the Company. No new
expenses may be incurred after the Termination Date. Employee represents that
there are no outstanding balances in his expense accounts that represent
non-reimbursable expenses.

 

c.               Employee’s holding of 51,020 fully paid shares of the Company’s
common stock is hereby confirmed and Company undertakes to promptly deliver to
Employee a certificate in respect of such shares with only such restrictive
legend, if any, as is required by law and to promptly exchange such certificate
for an equivalent certificate without any restrictive legend as soon as
permitted by law.

 

4.                                      No Admissions. Employee, the Company and
Releasees understand that neither this Agreement (nor anything contained herein)
nor the making of this Agreement is intended, and shall not be construed, as an
admission that Employee, the Company or any of the Releasees have violated any
federal, state or local law (statutory, decisional or common law), or any
ordinance or regulation, or has committed any wrong whatsoever with respect to
the Employee (including, but not limited to, breach of any contract, actual or
implied).

 

5.                                      Acknowledgment.  Employee acknowledges
that the consideration provided in this Agreement exceeds that to which Employee
would otherwise be entitled under the normal operation of any benefit plan,
policy or procedure of the Company or under any previous agreement (written or
oral) between Employee and the Company. Employee further acknowledges that the
agreement by the Company to provide consideration pursuant to this Agreement
beyond Employee’s entitlement is conditioned upon Employee’s release of all
claims against the Company and Employee’s compliance with all the terms and
conditions of this Agreement. Furthermore, except as provided in this

 

3

--------------------------------------------------------------------------------


 

Agreement, Employee gives up Employee’s right to individual damages in
connection with any administrative or court proceeding with respect to any claim
that has been waived herein, arising out of Employee’s employment or separation
from employment from the Company and if Employee is awarded or accepts money
damages, Employee will assign to the Company any right and interest to such
money damages.

 

6.                                      No Other Payments or Rights.  Employee
acknowledges and agrees that he is owed no other wages, commissions, bonuses,
vacation pay, employee benefits, or other compensation, and except as provided
for herein, there shall be no other payments or benefits payable to Employee,
including but not limited to, salary, bonuses, commissions, benefits, finder’s
fees and/or other payments or rights, including without limitation, any rights
held by Employee pursuant to the Employment Agreement.

 

7.                                      Arbitration.  The Parties specifically
and knowingly and voluntarily agree to arbitrate any controversy, dispute or
claim which has arisen or should arise in connection with Employee’s employment,
the cessation of Employee’s employment, or in any way related to the terms of
this Agreement.  The Parties agree to arbitrate any and all such controversies,
disputes, and claims before a single arbitrator in the State of Georgia in
accordance with the Rules of the American Arbitration Association. The
arbitrator shall be selected by the Association and shall be an attorney-at-law
experienced in the field of corporate law and admitted to practice in the State
of Georgia. In the course of any arbitration pursuant to this Agreement,
Employee and the Company agree (i) to request that a written award be issued by
the arbitrator,  and (ii) that each side is entitled to receive any and all
relief it would be entitled to receive in a court proceeding. The Parties
knowingly and voluntarily agree to enter into this arbitration clause and,
except as provided elsewhere herein, waive any rights that might otherwise exist
to request a jury trial or other court proceeding. This paragraph is intended to
be both a post-dispute and pre-dispute arbitration clause.  Any judgment upon
any arbitration award may be entered in any court, federal or state, having
competent jurisdiction of the parties. The Parties’ agreement to arbitrate
disputes includes, but is not limited to, any claims of unlawful discrimination
and/or unlawful harassment under Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act 1967, as amended, the
Americans with Disabilities Act, or any other federal, state or local law
relating to discrimination in employment and any claims relating to wage and
hour claims and any other statutory or common law claims.

 

8.                                      Injunctive Relief.

 

a.              Notwithstanding anything to the contrary in the Employment
Agreement or in this Agreement, Employee acknowledges and agrees that any breach
by Employee (or threat thereof) of the non-disparagement, confidentiality,
non-competition, or cooperation obligations (as provided by Paragraphs 10 — 13
of this Agreement) will cause the Company irreparable injury not compensable by
money damages and therefore, the Company will not have an adequate remedy at law
and accordingly, the Company may institute an action or proceeding in any court
having competent jurisdiction to enforce such obligations, and the Company shall
be entitled to injunctive or other equitable relief to prevent or curtail any
such breach, threatened or

 

4

--------------------------------------------------------------------------------


 

actual.

 

b.              Notwithstanding anything to the contrary in the Employment
Agreement or in this Agreement, the Company acknowledges and agrees that any
breach by the Company (or threat thereof) of the non-disparagement provisions as
provided by Paragraph 13 of this Agreement will cause Employee irreparable
injury not compensable by money damages and therefore, Employee will not have an
adequate remedy at law and accordingly, Employee may institute an action or
proceeding in any court having competent jurisdiction to enforce such
obligations, and Employee shall be entitled to injunctive or other equitable
relief to prevent or curtail any such breach, threatened or actual.

 

9.                                      Confidentiality.

 

a.              Employee agrees that the provisions of Article VI of the
Employment Agreement shall remain in full force and effect. Employee further
acknowledges and agrees that any non-public and/or proprietary information of
the Company and/or its customers disclosed to or prepared by Employee during
Employee’s employment remains confidential and may not be used and/or disclosed
by Employee hereafter without the prior written consent of the Company.  Such
information includes, without limitation, information concerning products and
services developed and under development, pending or completed Company
regulatory matters (internal or external), litigations, arbitrations, internal
investigations or reviews, internal compliance memoranda and reviews.

 

b.              Employee agrees that the terms and existence of this Agreement
are and shall remain confidential and agrees, to the maximum extent permitted by
applicable law, rule, code or regulation, not to disclose (directly or
indirectly) the terms, conditions or existence of this Agreement, or to talk or
write about the negotiation, execution or implementation of this Agreement,
without the prior written consent of the Company, except as required by law,
regulatory authorities, internally to process this Agreement at the Company, or
in connection with any arbitration or litigation arising out of this Agreement.
Anything herein to the contrary notwithstanding, Employee may disclose the terms
of this Agreement to Employee’s immediate family, financial advisors,
accountants and attorneys, provided that Employee advises any individual to whom
the terms, conditions or existence of this Agreement has been disclosed (in
accordance with this sentence) of the confidentiality requirements of this
paragraph and Employee shall use Employee’s best efforts to ensure that the
requirements are complied with in all respects.  Further, nothing in this
paragraph shall preclude Employee from using this Agreement in any action for
breach of this Agreement.  In that case, however, Employee shall seek to protect
the terms of this Agreement from public disclosure to the extent possible,
including filing this Agreement under seal where permissible to do so.

 

c.               Employee agrees that in the event Employee is contacted by the
media in any form, including, but not limited to, any wire service, newspaper,
magazine or web-based news service, with respect to the Company, its clients
and/or customers, and/or Employee’s conduct and/or employment at the Company,
Employee will immediately refer all contacts directly to Mr. Zachary Parker,
Chief

 

5

--------------------------------------------------------------------------------


 

Executive Officer, or his successor at the Company.

 

10.                               Restrictive Covenants. Employee hereby agrees
that all of the provisions of the restrictive covenants included in Article VII
of the Employment Agreement shall remain in full force and effect in accordance
with their terms and Employee shall abide by such provisions.

 

11.                               Non-Disparagement.

 

a.              Employee agrees that for a period of three years following the
Termination Date, Employee will not make any negative or derogatory statements
in verbal, written, electronic or any other form about the Company, its,
officers, directors, products, customers, suppliers, employees, agents or
affiliates, including, but not limited to, a negative or derogatory statement
made in, or in connection with, any article or book, on a website, in a chat
room or via the internet except where such statement is required by law or
regulation. Nothing contained in this paragraph shall be construed as requiring
the Employee to provide untruthful sworn testimony in any legal proceeding.

 

b.              The Company agrees that for a period of three years following
the Termination Date, the Company will not make any negative or derogatory
statements in verbal, written, electronic or any other form about Employee,
including, but not limited to, a negative or derogatory statement made in, or in
connection with, any article or book, on a website, in a chat room or via the
internet except where such statement is required by law or regulation. Nothing
contained in this paragraph shall be construed as requiring any individual to
provide untruthful sworn testimony in any legal proceeding. The Company will
also advise the Releasees of their obligation to comply with this subparagraph
11 (b).

 

12.                               Litigation.

 

a.              The payments to be made hereunder are conditioned on the full
cooperation by Employee with the Company in the prosecution or defense, as the
case may be, of any and all actions, governmental inquiries or other legal or
regulatory proceedings in which Employee’s assistance may be reasonably
requested by the Company. Reasonable expenses arising from the cooperation will
be reimbursed in accordance with the Company’s guidelines and Employee will be
remunerated on an hourly basis at his Base Salary in effect on the Termination
Date for any such assistance provided by the Employee. Consistent with the
Articles of Incorporation of the Company, and the Company’s By-Laws, and the
Employment Agreement, but in any event subject to applicable law, the Company
will hold harmless and indemnify Employee from and against any expenses
(including attorneys’ reasonable fees), judgments, fines and amounts paid in
settlement arising from any claim, suit or other action against Employee by any
third party, on account of any action or inaction by Employee taken or omitted
to be taken by Employee on behalf of the Company during the course of his
employment, up to his date of termination, provided that such action or inaction
by

 

6

--------------------------------------------------------------------------------


 

Employee was within the scope of Employee’s employment, and was taken (or not
taken) in good faith.  In addition, consistent with the requirements of the
Employment Agreement, the Company shall maintain such insurance as is necessary
and reasonable to protect the Employee from any and all claims arising in
connection with his employment by the Company for a period of six (6) years from
the Termination Date.  The provisions of this section 12(a) are in addition to
and not in lieu of any indemnification, defense or other benefit to which
Employee may be entitled by statute, regulation, common law or otherwise.

 

b.              Promptly after receipt by Employee under this paragraph of
notice of the commencement of any action, suit or proceeding, Employee shall
notify the Company in writing of the commencement thereof (but the failure so to
notify shall not relieve the Company from any liability which it may have under
this paragraph except to the extent that it has been prejudiced in any material
respect by such failure or from any liability which it may have otherwise). In
case any such action is brought against Employee, and Employee notifies the
Company of the commencement thereof, the Company will be entitled to participate
therein, and to the extent it may elect by written notice delivered to the
Employee promptly after receiving the aforesaid notice from Employee, the
Company may assume the defense thereof.  Notwithstanding the foregoing, 
Employee shall have the right to employ his own counsel in any such case but the
fees and expenses of such counsel shall be at the expense of Employee unless
(i) the employment of such counsel shall have been authorized in writing by the
Company in connection with the defense of such action at the expense of the
Company,  or (ii) Employee and his counsel shall have reasonably concluded that
there may be material defenses available to him that are different from or
additional to those available to the Company (in which case the Company shall
not have the right to direct the defense of such action on behalf of Employee),
in any of which events such fees and expenses of one additional counsel shall be
borne by the Company. Anything in this paragraph to the contrary
notwithstanding, neither Employee or the Company shall be liable for any
settlement of any claim or action effected without its written consent; provided
however, that such consent was not unreasonably withheld or delayed, and,
provided further, that no consent shall be required if such settlement provides
for a full and final release of the Company and the Employee with no required
admission of liability or requirement of payment.

 

c.               Employee acknowledges that he has advised the Company
completely and candidly of all facts of which he is aware that may give rise to
legal matters. The Company is not aware of any claims or any facts giving rise
to a claim against the Employee by the Company.

 

13.                               References.  You agree to cause all requests
for references to be forwarded to the Company, attention: Chief Executive
Officer. The Company will state in response to such inquiries your dates of
employment and positions held. The Company shall not be responsible for
responses to reference requests sought or obtained other than under the
procedures set forth in this paragraph.

 

14.                               Waiver and Release.

 

a.              In consideration of the payments, benefits, agreements, and
other consideration to be

 

7

--------------------------------------------------------------------------------


 

provided by the Company as described in this Agreement, Employee for himself and
for his heirs, executors, administrators, and their respective successors and
assigns HEREBY RELEASES AND FOREVER DISCHARGES, to the maximum extent permitted
by law, the Company, its stockholders, subsidiaries, affiliates, divisions,
successors and assigns, their respective current and former officers, directors,
employees, agents, attorneys, whether as individuals or in their official
capacity, and each of their respective successors and assigns (hereinafter
collectively referred to as the “Releasees”) of and from all or any manner of
actions, causes and causes of action, suits, debts, obligations, damages,
complaints, liabilities, losses, covenants, contracts, controversies,
agreements, promises, variances, trespasses, judgments and expenses (including
attorneys’ fees and costs), extents, executions, claims and demands whatsoever
at law or in equity (“claims”), specifically including by way of example but not
limitation, Title VII of the Civil Rights Acts of 1964 and 1991, as amended; the
Civil Rights Act of 1866; the Employee Retirement Income Security Act of 1974,
as amended; the National Labor Relations Act, as amended; the Americans with
Disabilities Act of 1990; the Age Discrimination in Employment Act of 1967, as
amended; the Worker Adjustment and Retraining Notification Act; the Pregnancy
Discrimination Act, the Sarbanes-Oxley Act of 2002, under the Pennsylvania Human
Relations Act, the Pennsylvania Equal Pay Act,  or any applicable federal or
state False Claims Act statute; and all Federal, State and local statutes,
regulations, decisional law and ordinances and all human rights, fair
employment, contract and tort laws relating in any way to Employee’s employment
with the Company and/or the termination thereof, including, by way of example
but without limitation, any civil rights or human rights law, as well as all
claims for wrongful discharge, breach of contract, personal injury, defamation,
mental anguish, injury to health and reputation, sexual, harassment, which
Employee ever had, now has, or which Employee hereafter can, shall or may have
for, upon or by reason of any matter, cause or thing whatsoever arising out of
the Employment Agreement, Employee’s employment by the Company or the
termination thereof from the beginning of the world until the Execution Date,
provided that this General Release shall not extend to (i) any rights, remedies,
or claims Employee may have in enforcing the terms of this Agreement; (ii) any
rights Employee may have to receive vested amounts under the Company’s stock
option plan, 401-K or pension plans; (iii) Employee’s rights as a holder of
shares of the Company’s common stock; or (iv) Employee’s rights to medical
benefit continuation coverage, on a self-pay basis, pursuant to federal law
(COBRA). Employee takes this action fully aware of Employee’s rights arising
under the laws of the United States (and any State or local governmental entity
thereof) and voluntarily waives and releases all such rights or claims under
these or other laws, but does not intend to, nor is Employee waiving any rights
or claims that may arise after the date that this Agreement is signed by
Employee. The provisions of any laws providing in substance that releases shall
not extend to claims which are at the time unknown to or unsuspected by the
person executing such release, are hereby waived.

 

8

--------------------------------------------------------------------------------


 

b.              In consideration of the benefit to the Company of this Agreement
and Employee’s waiver of his rights as provided herein, the Company hereby
agrees to forever waive any right to terminate the Employment Agreement for
“Cause,” or claim that Employee has committed acts or omissions that would
constitute “Cause” under the Employment Agreement.

 

15.                               Applicable Law. This Agreement shall be deemed
to have been made within the State of Georgia, and shall be interpreted and
construed and enforced in accordance with the laws of the State of Georgia
without regard to its conflicts of law provision. This Agreement shall be
subject to specific performance.  Any or all actions or proceedings which may be
brought by either Party under this Agreement shall be brought in courts having a
situs within the State of Georgia, and Employee and the Company each hereby
consent to the jurisdiction of any local, state or federal court located within
the State of Georgia.

 

16.                               Right to Review. Employee is hereby advised of
Employee’s rights to review this Agreement with counsel of Employee’s choice.
Employee has had the opportunity to consult with an attorney and/or other
advisor of Employee’s choosing before signing the Agreement, and was given a
period of twenty-one (21) days to consider the Agreement. Employee is permitted,
at his discretion, to return the Agreement prior to the expiration of this
21-day period. Employee acknowledges that in signing this Agreement, Employee
has relied only on the promises written in this Agreement, and not on any other
promise made by the Company or any other entity or person.

 

17.                               No Pending Actions. Employee represents that
Employee has not filed any complaints, charges or claims against the Company
with any local, State, or Federal agency or court, or with any other forum.

 

18.                               Return of Property. Employee agrees to
immediately return any Company property no matter where located to the Company
including, but not limited to, Company laptop, telephone, computer, iPad, I.D.
card, corporate credit card, keys, computer disks,  and written/electronic
material prepared in the course of employment at the Company. Employee covenants
and agrees that if he determines any Company property is in his possession in
the future he will promptly notify the Company and return the property. Employee
agrees to refer any Company related business calls to the current Chief
Executive Officer.

 

19.                               Severability. If any provision of this
Agreement, or any part thereof, is held to be invalid or unenforceable because
of the scope or duration of or the area covered by such provision, Employee and
the Company agree that the court or other appropriate decision-making authority
making such determination shall reduce the scope, duration and/or area of such
provision (and shall substitute appropriate provisions for any such invalid or
unenforceable provisions) in order to make such provision enforceable to the
fullest extent permitted by law and/or shall delete specific words and phrases,
and such modified provision shall then be enforceable and shall be enforced. In
the event that any court or other appropriate decision-making authority
determines that the time period or the area, or both, are unreasonable and that
any of the covenants is to that extent invalid or

 

9

--------------------------------------------------------------------------------


 

unenforceable, the parties hereto agree that such covenants will remain in full
force and effect, first, for the greatest time period, and second, in the
greatest geographical area that would not render them unenforceable. If any
provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions of this Agreement shall nonetheless survive and be enforced
to the fullest extent permitted by law.

 

20.                               Entire Agreement.  Except as otherwise
expressly provided herein, this Agreement and Release, together with the General
Release constitute the entire agreement between the Parties and supersede any
and all prior agreements, whether written or oral, including (except as
expressly set forth herein) the Employment Agreement. This Agreement may not be
modified or changed, except in a written agreement signed by both Parties.

 

21.                               Counterparts. The Agreement may be executed in
multiple counterparts, each of which shall be considered an original but all of
which shall constitute one agreement.

 

22.                               Taxes.  Any payments made or benefits provided
to you under this Agreement will be reduced by any required federal and state
withholding and employment taxes.  For purposes of the limitations on
nonqualified deferred compensation under Section 409A of the Internal Revenue
Code (the “Code”), each payment of compensation under the Agreement shall be
treated as a separate payment of compensation for purposes of applying the
Section 409A of the Code deferral election rules and the exclusion from
Section 409A of the Code for certain short-term deferral amounts.  Any amounts
payable solely on account of an involuntary separation from service within the
meaning of Section 409A of the Code shall be excludable from the requirements of
Section 409A of the Code, either as involuntary separation pay or as short-term
deferral amounts to the maximum possible extent.  Further, any reimbursement or
in-kind benefits provided under the Agreement shall be made or provided in
accordance with the requirements of Section 409A of the Code, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the period of time specified in the Agreement, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.  Furthermore, Company and Employee agree that they reasonably
believe that the payments and benefits to Employee under the Employment
Agreement and this Agreement are not subject to taxation under the provisions of
Section 409A of the Code.  Company represents that it has not and will not
(directly or indirectly) report to the Internal Revenue Service any payments or
benefits to or in respect of the Employee as being subject to Section 409A of
the Code on Employee’s W-2, Form 1099, or in any other manner.

 

23.                               Notices. Any notices provided for in this
Agreement shall be in writing and shall be effective when delivered in person,
consigned to a reputable national courier service or deposited in the United
States mail, postage prepaid, and addressed to you at your last known address on
the books of the Company or, in the case of the Company, to it at its principal
place of business,

 

10

--------------------------------------------------------------------------------


 

attention of the Chair of the Board, or to such other address as either party
may specify by notice to the other actually received.

 

24.                               Indemnification.  Employee agrees to indemnify
and hold harmless each and all of the Releasees from and against any and all
direct and indirect loss, cost, damage, or expense, including, but not limited
to, reasonable attorneys’ fees, incurred by the Releasees, or any of them,
arising out of any breach by Employee of this Agreement, or the fact that any
representation made by Employee in this Agreement was false when made.  Company
agrees to indemnify and hold harmless Employee from and against any and all
direct and indirect loss, cost, damage, or expense, including, but not limited
to, reasonable attorneys’ fees, incurred by Employee arising out of any breach
by Company of this Agreement, or the fact that any representation made by
Company in this Agreement was false when made.

 

25.                               Older Worker Benefit Protection.
Notwithstanding any other provision of this Agreement to the contrary:

 

a.              The Company and Employee agree that, by entering into this
Agreement, Employee does not waive rights or claims that may arise after the
date this Agreement is executed.

 

b.              The Company and Employee agree that this Agreement shall not
affect the rights and responsibilities of the Equal Employment Opportunity
Commission (the “EEOC”) to enforce the Age Discrimination in Employment Act of
1967, as amended, and other laws, and further agree that this Agreement shall
not be used to justify interfering with Employee’s protected right to file a
charge or participate in an investigation or proceeding conducted by the EEOC. 
The Company and Employee further agree that Employee knowingly and voluntarily
waives all rights or claims (that arose prior to Employee’s execution of this
Agreement) Employee may have against the Releasees, or any of them, to receive
any benefit or remedial relief (including, but not limited to, reinstatement,
back pay, front pay, damages, and attorneys’ fees) as a consequence of any
charge filed with the EEOC, and of any litigation concerning any facts alleged
in any such charge.

 

c.               This Agreement shall not affect or be used to interfere with
Employee’s protected right to test in any court, under the Older Worker Benefit
Protection Act, or like statute or regulation, the validity of the waiver of
rights set forth in this Agreement.

 

d.              The Company and Employee agree that, for a period of seven
(7) days following the execution of this Agreement (the “Revocation Period”),
Employee has the right to revoke this Agreement by written notice to Mr. Zachary
Parker, Chief Executive Officer, DLH Holdings Corp.  The Company and Employee
further agree that this Agreement shall not become effective or enforceable
until the eighth (8th) day after

 

11

--------------------------------------------------------------------------------


 

the execution of this Agreement; and that in the event Employee revokes this
Agreement prior to the eighth (8th) day after the execution of this Agreement,
this Agreement, and the promises contained in this Agreement, shall
automatically be deemed null and void.  Provided Employee has not revoked this
Agreement during the Revocation Period, this Agreement shall automatically
become effective on the eighth (8th) day following the receipt by the Company of
a copy of this Agreement fully executed by Employee.

 

e.               The Company hereby advises and urges Employee in writing to
consult with an attorney prior to executing this Agreement.  Employee represents
and warrants that the Company gave Employee a period of at least twenty-one (21)
days in which to consider this Agreement before executing this Agreement.

 

f.                Employee’s acceptance of monies paid by the Company or
securities issued by the Company, as described in Section 2 of this Agreement,
at any time more than seven (7) days after the execution of this Agreement shall
constitute an admission by Employee that Employee did not revoke this Agreement
during the revocation period of seven (7) days; and shall further constitute an
admission by Employee that this Agreement has become effective and enforceable.

 

g.              If Employee executed this Agreement at any time prior to the end
of the greater than twenty-one (21) day period that the Company gave Employee in
which to consider this Agreement, such early execution was a knowing and
voluntary waiver of Employee’s right to consider this Agreement for at least
twenty-one (21) days, and was due to Employee’s belief that Employee had ample
time in which to consider and understand this Agreement, and in which to review
this Agreement with an attorney.

 

EMPLOYEE EXPRESSLY ACKNOWLEDGES, REPRESENTS, AND WARRANTS THAT EMPLOYEE HAS
CAREFULLY READ THIS AGREEMENT; THAT EMPLOYEE FULLY UNDERSTANDS THE TERMS,
CONDITIONS, AND SIGNIFICANCE OF THIS AGREEMENT; THAT EMPLOYEE HAS HAD AMPLE TIME
TO CONSIDER AND NEGOTIATE THIS AGREEMENT; THAT THE COMPANY HAS ADVISED AND URGED
EMPLOYEE TO CONSULT WITH AN ATTORNEY CONCERNING THIS AGREEMENT; THAT EMPLOYEE
HAS HAD A FULL OPPORTUNITY TO REVIEW THIS AGREEMENT WITH AN ATTORNEY; AND THAT
EMPLOYEE HAS EXECUTED THIS AGREEMENT VOLUNTARILY, KNOWINGLY, AND WITH SUCH
ADVICE FROM AN ATTORNEY, AS EMPLOYEE DEEMED APPROPRIATE.

 

12

--------------------------------------------------------------------------------


 

SIGNATURE PAGE OF DLH HOLDINGS CORP. (FORMERLY KNOWN AS TEAMSTAFF, INC.) TO

 

AGREEMENT AND GENERAL RELEASE

 

 

 

DLH Holdings Corp.

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Zachary Parker

 

August 23, 2012

 

 

Name:  

Zachary Parker

 

Date

 

Title:

Chief Executive Officer

 

 

 

13

--------------------------------------------------------------------------------


 

SIGNATURE PAGE OF JOHN E. KAHN TO

 

AGREEMENT AND GENERAL RELEASE

 

 

 

/s/ John E. Kahn

 

August 23, 2012

 

 

  John E. Kahn

 

Date

 

 

State of Georgia

 

FULTON COUNTY

 

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
county aforesaid and in the state aforesaid to take acknowledgments, personally
appeared John E. Kahn who is personally known or whom have produced sufficient
identification and whom executed the foregoing instrument and acknowledged
before me that he had the authority to execute same in his name and did, in
fact, execute the same in the capacity as stated herein.

 

WITNESS my hand and official seal in the county and state last aforesaid on this
23rd day of August, 2012.

 

 

/s/

 

Notary Public

 

CC#

 

My Commission Expires:

 

14

--------------------------------------------------------------------------------